Citation Nr: 1311676	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury, to include an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Veteran indicated that he desired a videoconference hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in February 2013, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2012).  Accordingly, the Board will proceed without further delay.


FINDING OF FACT

The Veteran does not have residuals of a traumatic brain injury, to include an acquired psychiatric disorder other than PTSD, that were caused by his service.


CONCLUSION OF LAW

The Veteran does not have residuals of a traumatic brain injury, to include an acquired psychiatric disorder other than PTSD, that were caused by his service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has residuals of a traumatic brain injury that were caused by his service.  He argues that he had three brain traumas during service: 1) he fell out of a tree and hit his head, 2) he was attacked by a fellow soldier and hit on the head with a tent stake, and 3) he was beaten by two women who hit him on the head.

The Board initially notes that in December 2007, the RO denied a claim for service connection for "traumatic brain injury with residuals and mental condition to include depression and anxiety."  The Veteran has appealed.  In October 2004, the RO denied a claim for service connection for headaches.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In December 2009, the RO granted service connection for posttraumatic stress disorder (PTSD), based on a stressor of falling out of a tree during service.  Therefore, the issue has been characterized as stated on the cover page of this decision, and it is not intended to include headaches, or PTSD.  The Board further notes that in June 2012, the RO denied a claim for a total rating due to individual unemployability (TDIU).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a psychosis, or an organic disease of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment reports show that in December 1983, he was treated for complaints of a sore throat and headache; the diagnoses note group A beta streptococcal pharyngitis, and gastroenteritis.  In April 1984, he was treated for complaints of dizziness.  The assessments were serous otitis, and URI (upper respiratory infection).  In May 1984, he was treated for back pain after falling out of a tree four days before.  There were no visible signs of trauma, and no deformity or discoloration.  The assessment was mild back sprain.  See service treatment report, dated on May 4, 1984.  Subsequently dated service treatment reports show a number of treatments for back pain, to include the following: on May 14, 1984, he was noted not to have any neurological symptoms.  On May 17, 1984, the Veteran stated that he had fallen about 12 feet (two reports).  On May 22, 1984, he reported that the pain radiated to his head, and that he had "passed out while driving and could not move his arms above his head."  None of the May 1984 treatment reports for back pain show that the Veteran complained of symptoms other than musculoskeletal symptoms, or that he was diagnosed with a condition other than a back condition.  A June 1984 bone scan report notes complaints of pain from head to tailbone, with an impression of "normal limited bone scan."  On October 29, 1984, the Veteran sought treatment for conditions that included low back pain; it was also noted that he had hurt his arm while playing football earlier that month.  A service examination report, dated in December 1984, shows that his head, and neurological system, were clinically evaluated as normal.  In the accompanying "report of medical history," the Veteran indicated that he had frequent or severe headaches, dizziness or fainting spells, and frequent trouble sleeping.  He denied a history of head injury, "epilepsy or fits," "depression or excessive worry," or "nervous trouble of any kind."  In January 1985, the Veteran sought treatment after he hit himself in the nose while opening a door.  He reported being dizzy for five to ten minutes, but he denied a loss of consciousness.  In March 1986, he sought treatment for a five-month history of nausea, vomiting and diarrhea.  He denied head trauma.  In August 1987, the Veteran sought treatment for groin, ear, neck and hand pain.  The report notes, that he "went and beat up two women who returned the beating and scratched him on the face, bit him on the back and kicked him in the testis."  The assessment was non-penetrating human bite on the back.  An October 1987 report shows that the Veteran indicated that he did not have a history of a serious injury.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1988 and 2012.  

This evidence includes private treatment reports associated with the Veteran's employment with the United States Postal Service, dated between 1988 and 2003.  These reports do not show treatment for, or a diagnosis of, a traumatic brain injury.  They show that the Veteran received treatment for a wide variety of symptoms, to include back pain, and that on several occasions he filed claims for Workmen's Compensation.  They include notations of anxiety, and depression.  This evidence also includes reports filed with the Department of Labor involving missed time from work.  In this regard, a July 2005 report notes a history of anxiety dating to July 1985, for which the Veteran was considered to be incapacitated for one week.  

A VA peripheral nerve examination report, dated in July 2004, shows that the Veteran had "multiple pain-related complaints."  He stated that during service, he had fallen from a tree after a branch broke, landing on his back and injuring it, and sustaining a loss of consciousness.  The examiner noted that the Veteran's claims file had been reviewed, and that there was no mention of a loss of consciousness.  The assessment was chronic headaches; the examiner stated that, "[T]he C-file does not suggest any head trauma or loss of consciousness associated with the fall from the tree.  Likewise, the trauma sustained with a fight with two women, does not document any head injury."

VA progress notes, dated between 2006 and 2007, include an August 2006 psychiatric evaluation.  The report of this evaluation shows that the Axis I diagnoses were alcohol abuse in early partial remission, rule out cocaine abuse, opiate abuse, and major depressive disorder.  The Axis II diagnosis was cluster B personality traits.  A July 2007 psychiatric evaluation shows that the Veteran reported sustaining two head injuries during service: 1) being hit in the head with a tent pole, losing consciousness, and waking up in the hospital, and 2) falling three stories from a tree during a training exercise, and hitting the back of his head.  He stated that after his fall from a tree, he tried to stand up, but he was unable to move, and then he blacked out.  He later woke up in a tent with doctors standing around him.  The Axis I diagnoses were depression NOS (not otherwise specified), by history, alcohol abuse, by history, and rule out malingering.  The examiner noted that the Veteran's cognitive screen was "not consistent with any know neurological or psychiatric diagnosis."  The examiner stated that the Veteran's reported history was inconsistent with his prior reports, and that it is atypical to briefly retain consciousness following a hit strong enough to cause loss of consciousness.  He further noted that the fact that the Veteran denied retrograde and anterograde amnesia indicates a less severe brain injury, explaining that mild traumatic brain injuries (TBIs) typically recover within a matter of months, yet the Veteran was reporting symptoms 20 years later.  

A VA brain and spinal cord examination report, dated in October 2006, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran's service treatment reports showed that he had a back injury from a 12-foot fall out of a tree.  The Veteran reported that after separation from service, he had worked for the Postal Service for 15 years, full-time, until 2005.  He denied any history of work-related injuries, or injuries related to any workmen's compensation claims.  He complained of a brain injury in 1985, with blacking out that same year.  He reported having symptoms that included blacking out since his service.  He also reported having a pounding head, migraines, and occasionally hearing voices.  He denied a history of losing consciousness.  The impression was degenerative disc disease, lumbar spine.  The examiner concluded that the Veteran was unable to present a reliable history, noting that although the record showed numerous work-related injuries, he had denied any such injuries.  The examiner further concluded that it is not likely that his current reports of mental issues associated with head and brain injuries are secondary to service.  The examiner further noted that the Veteran has been diagnosed with cluster B personality traits and that this condition is not attributable to residuals from brain or spinal trauma.  

A VA neurological examination report, dated in March 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  The diagnosis was headaches.  

A VA neurological examination report, dated in November 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was deferred.  The Axis II diagnosis was personality disorder NOS.  A full neuro-psychological workup was recommended, due to inconsistent reporting and a history of malingering as a possible diagnosis.  

A VA neurological examination report, dated in December 2007, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that during service he had lost consciousness after he was beaten over the head with tent poles, and that he had fallen out of a tree the equivalent of three stories, after which he hit his head, passed out, and was hospitalized.  He complained of a wide variety of symptoms, to include ongoing seizures since service.  The examiner concluded that there was no diagnosis, and that the Veteran did not have a TBI.  The examiner explained that there was "scant documentation" of a head injury or loss of consciousness in the service treatment reports, no documentation for treatment or a diagnosis of a concussion or post-concussion syndrome, no documentation of a head injury until 2004, about 20 years following service, and no evidence in the medical record or during current examination for transient or persistent focal neurologic deficits, and that there are multiple documented instances of the Veteran providing inadequate, inconsistent medical history, or malingering, indicating that his reported history is likely to be unreliable.

Reports from the Social Security Administration (SSA), show that the Veteran's disability claim was denied on several occasions between 2007 and 2009.  The SSA's supporting medical records show that the Veteran was afforded a psychiatric evaluation.  The report of that evaluation, by A.K., M.D., dated in September 2006, shows that the Veteran was found to have depression, NOS.  

A VA neurological examination report, by Dr. M.O., dated in April 2010, shows that the examiner indicated that the Veteran's claims file was not available for review, but that his CPRS (VA's Computerized Patient Record System) records had been reviewed.  The Veteran reported that in 1985 he fell the equivalent of three stories from a tree and hit his head, and that he could not remember if he was hospitalized.  He complained of a wide variety of symptoms since his fall.  The examiner stated that it did not appear that there has ever been support for the Veteran's claim of severe traumatic brain injury, and that it is not at least as likely as not that he has a traumatic brain injury related to military service.  

In June 2010, the RO requested a supplemental etiological opinion based on a full review of the claims file.  

A supplemental opinion by Dr. M.O., dated in October 2010, shows that she stated that the Veteran's claims file had been reviewed.  She noted the following: there were no service treatment reports showing that the Veteran was treated at the time of the injury.  There was no independent documentation that he fell 12 feet from a tree, lost consciousness, or was hospitalized.  Objective evidence such as MRI (magnetic resonance imaging), EMG (electromyogram), and neuropsychological testing have not supported the Veteran's claim.  She concluded that it is not likely that the Veteran suffered a traumatic brain injury during military service.  She explained that the Veteran had symptoms of gastroenteritis in the military, with no current problems related to this.  

In November 2011, the RO requested an opinion pertaining to the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO requested both a general medical examination, and a PTSD examination.  

A VA PTSD Disability Benefits Questionnaire (DBQ), dated in December 2011, shows that the diagnoses were depressive disorder NOS, and "malingering, provisional."  The report notes "very strong evidence of malingering," and that there was no diagnosis of TBI.  The examiner determined that the Veteran does not have PTSD. She concluded that based on his examination, and "very strong evidence in his VA records," the Veteran "fabricated/malingered his description of trauma events to previous mental health professionals," as well as malingered his symptoms of cognitive impairment.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has claimed that he sustained three head traumas during service, to include falling from a tree the equivalent of three (or 3 1/2) stories, which resulted in head trauma, and a loss of consciousness, and for which he required hospitalization, and almost died.  See e.g., August 2006 VA psychiatric evaluation report; July 2007 VA psychiatric evaluation report; April 2010 HCMC report.  Although he filed a claim for a back disorder in 1987, he did not file his claim for residuals of a traumatic brain injury until 2006, almost 20 years after separation from service.  In addition, his service treatment reports have been discussed.  They show that in May 1984, he first sought treatment for back pain, four days after falling out of a tree about 12 feet, and that he received a number of treatments for back pain.  An examination report, dated in December 1984, about seven months after his fall, shows that his head, and neurological system, were clinically evaluated as normal.  At that time, he denied a history of a head injury, and- any relevant psychiatric symptoms.  In August 1987, the Veteran sought treatment after he was beaten up by two women; there was no complaint, finding, or diagnosis involving head trauma.  In summary, the service treatment reports do not contain any evidence to show that he sustained head trauma, to include a loss of consciousness, or that he was hospitalized for any relevant symptoms associated with head trauma.  See also July 2004 VA examination report (noting that the C-file does not suggest any head trauma or loss of consciousness associated with the fall from the tree, and that the report of treatment for the injuries he sustained after he was beaten up by two women does not document any head injury); October 2006 VA examination report; December 2007 VA examination report; October 2010 VA addendum.  The Veteran has reported having ongoing symptoms of head trauma since his service, however, the earliest record of a complaint for head trauma is dated in 2004.  See 2004 VA examination report; see also December 2009 HCMC report.  In summary, the evidence shows that the Veteran's reported history is contradicted by his service medical records, and that he is not credible.  In addition, there is considerable evidence of malingering.  See e.g., December 2007 VA examination report; December 2011 VA PTSD DBQ.  The medical evidence also contains a number of findings and notations which show that the Veteran is not credible, summarized as follows: he was noted to have a positive cocaine screen, to display drug-seeking behavior, and to be "doctor shopping."  See e.g., VA reports, dated in June 2004; June 2007.  The Veteran has repeatedly complained about the VA claims process, and to have expressed a desire for increased VA compensation, and he has been shown to be exaggerating his symptoms and to have reported bizarre/atypical symptoms.  See e.g., Hennepin County Medical Center/Hennepin Country Mental Health Clinic (hereinafter "HCMC") reports, dated in July 2006 and June 2007; August 2006 VA psychiatric evaluation report (noting that he is "a very unreliable historian, presenting with incomplete, vague and/or contradictory information" and that his symptoms appeared to be deliberately distorted or exaggerated in order to generate an impression of extreme psychological maladjustment); July 2007 VA psychiatric evaluation report (noting that, "There is plenty of evidence to support that the patient is exaggerating cognitive symptoms, possibly to gain compensation or unemployability status"); August 2007 VA progress note (noting exaggeration of symptoms, rule out malingering); September 2007 VA progress note; December 2007 VA examination report; May 2010 HCMC report (expressing a desire for compensation for TBI); March 2012 VA opinion.  The SSA reports show that in February 2009, that agency determined that the Veteran's statements concerning his symptoms were not credible.  The SSA also noted that the Veteran had made frequent references to his continued attempts to obtain disability benefits or to increase his Veteran's (VA) disability rating, and that  he had not made an attempt to return to work since August 2005.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Finally, the Board notes that the Veteran's service personnel records show that his military occupation specialty was water treatment specialist, and that he served within the Continental United States at all times except for about ten months of service in Germany.  There is no evidence to show participation in combat, or that he was a prisoner of war.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  However, the Veteran has reported that he was a prisoner of war, that he was a sniper in Panama, and that he participated in combat.  See e.g., HCMC reports, dated in August 2006 and May 2007; August 2006 VA psychiatric evaluation report.  Given the foregoing, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the claim must be denied.  The Veteran was not treated for a traumatic brain injury during service, nor do his service treatment reports otherwise note such an injury.  Therefore, a traumatic brain injury is not shown during service.  See 38 C.F.R. § 3.303(a).  The earliest post-service medical evidence of treatment for, or complaints of, a traumatic brain injury is dated in 2004.  This is about 16 years after separation from active duty service.  The Veteran is not shown to have been diagnosed with a psychosis, or any organic disease of the nervous system, which are the only relevant disorders listed at 38 C.F.R. § 3.309(a) (2012), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 10-2634, 2013 WL 628429 (Vet. App. May 25, 2011).  In addition, the Board finds that the opinions in the VA examination reports of October 2006, December 2007, and April 2010 (including the October 2010 addendum), and the July 2007 VA progress note, are highly probative evidence against the claim.  In these opinions, it was essentially concluded that the Veteran did not sustain a traumatic brain injury during service.  In particular, the opinions in the December 2007 VA examination report, the October 2010 (addendum), and the December 2011 VA examination report, are shown to have been based on a review of the Veteran's claims files, and they are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, the evidence is insufficient to show that the Veteran has residuals of a traumatic brain injury that was incurred during service, and the Board finds that the preponderance of the evidence is against the claim.  Hence, the claim must be denied. 

In reaching this decision, the Board has considered the reports from HCMC, and reports from Health East, to include a number of opinions from health care professionals at HCMC.  These reports note a history of a TBI incurred during service, and they include opinions that the Veteran has residuals of a traumatic brain injury, to include an acquired psychiatric disorder, that was incurred during service.  However, with the exception of one February 2012 HCMC report, none of these opinions and notations indicate they there were based on a review of the Veteran's claims file, or any other detailed and reliable history, and they appear to be "by history" only.  In addition, these records show that the Veteran repeatedly mis-stated the details of his fall from a tree, i.e., he reported that he had fallen the equivalent of three stories (vs. 12 feet, as reflected in service treatment reports), that he sustained a head injury, that he lost consciousness, and/or that he required hospitalization for his injuries.  See e.g., HCMC reports, dated in June 2009; March 2010; July 2011; May 2010 Health East report.  These opinions and notations are therefore afforded no probative value, as they are shown to have been based on an incorrect medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Board further notes that none of them discuss the 16-year gap in treatment between service, and the earliest post-service assertions of a traumatic brain injury during service.  Elkins v. Brown, 5 Vet. App. 478 (1993).  In this regard, a February 2012 HCMHC report indicates that the Veteran's service records had been reviewed, however, this opinion is afforded reduced probative value, as it is poorly rationalized, and it is by a registered nurse with less expertise than the physicians and psychologists who provided the VA opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Therefore, the Board finds that this evidence is insufficiently probative to warrant a grant of the claim.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The issue on appeal is based on the contention that the Veteran has residuals of a traumatic brain injury due to service.  The Veteran has asserted that he began having residuals of a brain injury during service, and normally his statements would be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has been found not to be credible.  In addition, he does not have the requisite skills, knowledge, or training, to be competent to state whether his symptoms were sufficient for a diagnosis of traumatic brain injury, or whether the claimed disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a traumatic brain injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment records do not show complaints, treatment, or a diagnosis, involving a traumatic brain injury.  His post-service medical records do not note a complaint of an inservice brain injury prior to 2004, which is about 16 years after service.  Several VA health care providers have issued opinions in which they determined that the Veteran did not sustain a traumatic brain injury during service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has residuals of a traumatic brain injury that are related to service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  


II.  The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2006, and July 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  In this regard, in April 2010, the RO issued a memorandum in which it determined that a separation examination report for the Veteran's active duty service, and service treatment reports from Army Reserve duty, were not available, and that additional efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(d).  The Veteran has been afforded several examinations, and etiological opinions have been obtained.  

The Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


